Judgments, Supreme court, New York County (Herbert Altman, J.), rendered September 25, 1991, Convicting defendant, upon his pleas of guilty, of two counts of attempted robbery in the first degree and one count of burglary in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 4 to 8 years, 4 to 8 years and 31/a to 7 years, respectively, unanimously affirmed.
Defendant twice sought dismissal of the charges herein on grounds of violation of his statutory right to be brought to trial within six months under CPL 30.30, but never raised the present claim that he was denied his constitutional and statutory right to a speedy trial under CPL 30.20, thereby failing to preserve the latter issue for appellate review (People v James, 188 AD2d 296; People v Cropper, 202 AD2d 603, 604, lv denied 84 NY2d 824). Were we to reach the issue, we would find there was no constitutional violation in a delay of not more than 20 months (People v Allen, 203 AD2d 97, lv denied 83 NY2d 963). Based on the existing record, defendant has failed to establish his claim (People v Taranovich, 37 NY2d 442, 445). Defendant’s remaining contentions, including those raised in his pro se supplemental brief, are without merit. Concur—Milonas, J. P., Kupferman, Ross and Tom, JJ.